Mr. Justice Aldrey
delivered the opinion of the Court.
This is a mandamus proceeding wherein the lower court by a final judgment denied the petition, without special imposition of costs.
The petitioner appealed from the judgment, and subsequent to the filing of the briefs, the respondents have moved us to dismiss the appeal on the ground that our decision on the merits would be academic.
This proceeding was instituted to compel the Mayor and the Municipal Assembly of Isabela to include in its budget for the fiscal year 1930-31 an appropriation for a certain claim existing against said municipality. At the present time such an inclusion would be unavailing, as the said fiscal year has expired, and consequently no practical purpose would be served by a review of the judgment. Therefore, the appeal must be dismissed.